EXHIBIT 10.1

 

FIFTH AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT

 

THIS FIFTH AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT (this "Amendment"),
dated and effective as of December 21, 2016, is made and entered into among
EVERI PAYMENTS INC. (“Client”), formerly known as GLOBAL CASH ACCESS INC.,
("GCA"), and WELLS FARGO BANK, N.A. ("Wells Fargo").

 

RECITALS:

 

A.



Client and Wells Fargo entered into a Contract Cash Solutions Agreement, dated
as of November 12, 2010 (as modified or amended from time to time, the
"Agreement").

 

B.



Client has changed its legal name from Global Cash Access, Inc. to Everi
Payments Inc. on August 24, 2015 and the parties to the Agreement and this
Amendment understand and accept that this Amendment and the Agreement
interchangeably refer to Client as either CGA and/or Everi Payments Inc.

 

C.



Client has requested that Wells Fargo extend the term of the Agreement through
June 30, 2019, and subject to and on the terms and conditions of this Amendment,
Wells Fargo has agreed to do so.

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows, intending to be legally
bound:

 

ARTICLE I

 

Definitions

 

Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the meanings assigned to such terms in the Agreement.

 

ARTICLE II

 

Amendment

 

Section 2. Term. Section XI.A of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

(a)



       "General. The initial term of this Agreement, which expired on November
30, 2013, was previously extended through November 30, 2014, pursuant to a
written amendment to the Agreement, further extended pursuant to a written
amendment to the Agreement to November 30, 2015, and again further extended
pursuant to a written amendment to the Agreement to June 30, 2018. The Parties
hereby agree to further extend the term of the Agreement to June 30th, 2019. In
addition, the Agreement shall be renewed for additional one-year periods unless
a Party gives at least. 90 days' prior written notice of its intent not to
renew, provided, however, that each such renewal shall be subject to a written
agreement about pricing and such other terms and conditions to be mutually
agreed upon among the Parties (the "Stated Termination Date"), unless earlier
terminated by a Party as provided in this Agreement (the "Actual Termination
Date")."

 

ARTICLE III

 





--------------------------------------------------------------------------------

 



Conditions Precedent

 

The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent:

 

(a)



Client and Wells Fargo shall have executed and delivered this Amendment; and

 

(b)



Clients shall have provided to Wells Fargo such other and further documents and
instruments, if any, as Wells Fargo may reasonably request.

 

ARTICLE IV

 

Representations and Warranties; Acknowledgments

 

Each of the Parties represents and warrants to the other that (i) the execution,
delivery and performance of this Amendment has been duly authorized by all
requisite action on its part; and (ii) it is in compliance with the terms and
conditions contained in the Agreement applicable to it.

 

ARTICLE V

 

General Provisions

 

Section 5.1 Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

 

Section 5.2 Facsimile Signatures. Delivery by fax of an executed counterpart of
a signature page to this Amendment shall be effective as delivery of an original
executed counterpart of this Amendment.

 

Section 5.3 Section Headings. The section headings in this Amendment are for
purposes of reference only and shall not limit or affect any of the terms
hereof.

 

Section 5.4 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Parties hereto and their respective successors and
assigns, subject, however, to the requirements of Section XIII.D. of the
Agreement.

 

Section 5.5 Governing Law. The Governing Law shall govern this Amendment and the
interpretation thereof.

 

Section 5.6 Entire Agreement: Modification. The Agreement and this Amendment
constitute the entire agreement between Wells Fargo and Client relating to the
subject matter hereof and may not be changed orally, but only by written
instrument signed by both Parties. There are no restrictions, promises,
warranties, covenants, or undertakings relating to the subject matter of this
Amendment other than those expressly set forth or referred-to herein. Nothing in
this Amendment alters or impairs the Agreement except for the amendments
specifically provided herein.





-  2  -

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
on its behalf by the duly authorized officers as of the date and year first
written above.

 

 

 

 

 

 

 

 

 

EVERI PAYMENTS INC.

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

By:

/s/ Denette Suddeth

 

 

 

 

 

Name: 

Randy L. Taylor

 

Name:

Denette Suddeth

Title:

Chief Financial Officer

 

Title:

Senior Vice President

 

 

-  3  -

--------------------------------------------------------------------------------